Citation Nr: 1819546	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents in Thailand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Counsel






INTRODUCTION

The Veteran had active service from February 1965 to September 1968, to include service in Thailand between September 23, 1967 and September 20, 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Board remanded this claim for further evidentiary development.  As detailed below, additional remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2015 remand instructions, the RO was to request that the U.S. Army and Joint Services Records Research Center (JSRRC) take appropriate measures to verify the Veteran's accounts of in-service herbicide agent exposure, to include those provided in his January 2014 Form 9.  

In correspondence from the Defense Personnel Records Information System (DPRIS) received in January 2016, it was determined the appellant's history did not mention or document his duties or duty locations in proximity to the perimeter of the base.  

Subsequently, in January 2016, JSRRC issued a formal finding indicating that they were unable to verify the Veteran's exposure to herbicides.  In so finding, it was noted that the Veteran served at the Udorn Royal Thai Air Force Base, however there was no evidence that his specialty was security policeman, security dog handler, member of the security police squadron, or otherwise near the base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

However, the Board finds there is no indication that all accounts of the Veteran's reported herbicide agent exposure were considered.  While it was determined that the appellant's military specialty did not place him near the perimeter of the military base, there is no evidence that efforts were made to verify the appellant's reports that on July 26, 1968, the military base was attacked by the Vietnamese.  Following the attack, he was required to patrol the perimeter where defoliants were used because there were not enough military police present. 

In light of the foregoing, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to JSRRC to attempt to verify the Veteran's reported herbicide exposure in Thailand.  Specifically, the JSRRC should be asked to verify the Veteran's report of an attack at the military base on July 26, 1968, and his subsequent assignment to patrol the perimeter.  The JSRRC should be provided with any necessary documentation, to include any relevant statements detailing any duties that required the Veteran to be at or near the base perimeters.  

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




